DETAILED ACTION
Notice to Applicant
This communication is in response to the application submitted December 10, 2019.  The present application is a CON of application 14/912,976 (now U.S. Patent Number 10,541,054).  Claims 1 – 16 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they include the following reference character(s) not mentioned in the description: 220 (Figure 3) and 658 (Figure 6C).  Corrected drawing sheets in compliance with 37 CFR 1.121(d), or amendment to the specification to add the reference character(s) in the description in compliance with 37 CFR 1.121(b) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “1202” has been used to designate both the Computer System and the Processor.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 4 and 7 are objected to because of the following informalities:  Typographical errors:  Claim 4 recites “…and at least on” (should be the term one) and claim 7 recites “or the reisk” (should be the term risk).  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 - 16 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 

Step One
Claims 1 – 16 are drawn to a system, method, and non-transitory computer-readable storage medium, which is/are statutory categories of invention (Step 1: YES). 

Step 2A Prong One
Independent claims 1 and 8 recite generating a patient abstract containing data about a patient selected from the patient's medical records, comprising: at least a portion of a medical record for the patient; at least one external data source having information about at least one guideline for performing at least one intervention; build a hierarchical tree using at least the at least one guideline; extract at least one term from a medical order for the patient; identify at least one medical concept related to an extracted term; identify at least one medical data element related to an identified medical concept; query the database for the identified at least one medical data element in the medical record for the patient; using information from querying the database and the hierarchical tree, evaluate an appropriateness of the identified medical concept or the medical order for the patient under the at least one guideline; and generate a report at least indicating a result of evaluating the appropriateness of the identified medical concept or the medical order. 
The recited limitations, as drafted, under their broadest reasonable interpretation, cover mental processes by extracting information from a patient’s medical record and identifying at least one medical concept to the extracted term, and generating a report indicating the appropriateness of an identified medical concept. If a claim limitation, under its broadest reasonable interpretation, covers concepts performed in the human mind including an observation, evaluation, judgment or opinion, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea (Step 2A Prong One: YES).

Step 2A Prong Two
This judicial exception is not integrated into a practical application. The claims are abstract but for the inclusion of the additional elements including a “a plurality of computer systems”, “a database”, a communications network coupling the plurality of computer systems, the database, and the at least one external data source together to facilitate communication therebetween, such that at least one computer system of the plurality of computer systems” are additional elements that are recited at a high level of generality such that they amount to no more than mere instruction to apply the exception using generic computer components. See: MPEP 2106.05(f). 
The additional elements are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h).
The combination of these additional elements is no more than mere instructions to apply the exception using generic computer components. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
Hence, the additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claims are directed to an abstract idea (Step 2A Prong Two: NO).

Step 2B
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, using the additional elements to perform the abstract idea amounts to no more than mere instructions to apply the exception using generic components. Mere instructions to apply an exception using a generic components cannot provide an inventive concept. See MPEP 2106.05(f).
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are not integrated into the claim because they are merely incidental or token additions to the claim that do not alter or affect how the process steps or functions in the abstract idea are performed. Therefore, the claimed additional elements do not add meaningful limitations to the indicated claims beyond a general linking to a technological environment. See: MPEP 2106.05(h). 
Further, the claimed additional elements, identified above, are not sufficient to amount to significantly more than the judicial exception because they are generic components that are configured to perform well-understood, routine, and conventional activities previously known to the industry. See: MPEP 2106.05(d). Said additional elements are recited at a high level of generality and provide conventional functions that do not add meaningful limits to practicing the abstract idea. The published specification supports this conclusion as follows:
[0097] FIG. 12 is an illustration of an example computer system that may be used to generate patient abstracts in accordance with the present disclosure. Computer system 1200 includes processor or processing unit 1202. Processor 1202 is controlled by instructions stored in memory 1204. Memory 1204 may be random access memory (RAM), read-only memory (ROM), flash memory or any other memory, or combination thereof, suitable for storing control software or other instructions and data. Computer 1200 includes communication connection 1206 for communicating with one or more external computer system such as servers, database, or other data stores that may contain a patient's medical record via an electronic communications network. Computer 1200 is also in communication with data storage or memory 1208 upon which an ontology, as described above, may be stored. In other implementations, though, the ontology can be stored on memory 1204. Computer 1200 is connected to user interface 1210 for displaying information to a user and receiving input (e.g., feedback) from the user. Some of the functions performed by the processors and databases have been described with reference to flowcharts in the present disclosure.
[0100] Those of ordinary skill in the art should readily appreciate that functions, operations, decisions, etc. of all or a portion of each block, or a combination of blocks, of the flowcharts may be implemented as computer program instructions, software, hardware, firmware or combinations thereof. Those of ordinary skill in the art should also readily appreciate that instructions or programs defining the functions of the present invention may be delivered to a processor in many 
Viewing the limitations as an ordered combination, the claims simply instruct the additional elements to implement the concept described above in the identification of abstract idea with routine, conventional activity specified at a high level of generality in a particular technological environment.
Hence, the claims as a whole, considering the additional elements individually and as an ordered combination, do not amount to significantly more than the abstract idea (Step 2B: NO). 
Dependent claim(s) 2 – 7 and 9 – 16 when analyzed as a whole, considering the additional elements individually and/or as an ordered combination, are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea without significantly more. These claims fail to remedy the deficiencies of their parent claims above, and are therefore rejected for at least the same rationale as applied to their parent claims above, and incorporated herein. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 – 9, 11 – 14, and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tulipano et al., herein after Tulipano (U.S. Publication Number 2011/0046979 A1) in view of Yegnanarayanan (U.S. Publication Number 2013/0035961 A1).

Claim 1: Tulipano teaches a system for generating a patient abstract containing data about a patient selected from the patient's medical records, comprising: 
a plurality of computer systems (Figure 1; paragraph 19 discloses clinical information systems including EMR data and NLP data; paragraph 24 discloses clinical information systems); 

at least one external data source having information about at least one guideline for performing at least one intervention (paragraph 8 discloses guideline based clinical decision support system (CDSS) to facilitate personalized treatment of the patient; paragraph 18 discloses the case based engine is coupled to the clinical information system as well as to each of an external CDSS that includes a CDSS database, one or more evidence links that include one or more databases, and one or more external imaging systems; paragraph 19 discloses access to the clinical information systems, external CDSS, evidence links, and external imaging system); 
a communications network coupling the plurality of computer systems, the database, and the at least one external data source together to facilitate communication therebetween (Figure 1; paragraph 15 discloses interfaces and internal communication means between other imaging sources; paragraph 16 discloses facilitating communication between a clinical decision support system engine and picture archiving and communication system (PACS) or other imaging data bases; paragraph 33 discloses communication is facilitated between the guideline based CDSS engine and external imaging system), such that at least one computer system of the plurality of computer systems is configured to: 
build a hierarchical tree using at least the at least one guideline (Figure 2; paragraph 19 discloses an ontology engine which maps local terminology to medical 
extract at least one term from a medical order for the patient (paragraphs 15, 20, and 21 discloses incorporating textual information from natural language processed (extract) as medical terminology (term) upon admission (medical order) of the patient (for example, Tulipano discloses “scaly skin” (first term) as opposed to “flaky” skin (second term))); 
query the database for the identified at least one medical data element in the medical record for the patient (paragraph 22 discloses perform a lookup (query) in the rule database of the associated rules (identified medical data element) with current parameters according to the medical history (record) for personalized information retrieval); 
using information from querying the database and the hierarchical tree (Figure 2; paragraph 22 discloses retrieved patient medical history (from querying the database) and recommendations in the guideline based CDSS (hierarchical tree)), evaluate an appropriateness of the identified medical concept or the medical order for the patient under the at least one guideline (paragraph 21 discloses ensure compatibility (evaluate appropriateness) with the mapped (identified) medical concept as the anchor in the current case in question (medical order for the patient) for treatment guidelines); and 

Tulipano fails to explicitly teach the following limitations met by Yegnanarayanan as cited:
identify at least one medical concept related to an extracted term (paragraph 49 discloses automatic extraction of medical facts in which the words and/or concepts represented in the clinician’s free form narration may be stored as data in any suitable form; paragraph 64 discloses the fact extraction component may be updated for that user (or for the clinician that provided the free form narration) to link the selected words from the free form narration to one or more concepts in a formal ontology corresponding to the added fact); 
identify at least one medical data element related to an identified medical concept (Figure 6; paragraph 8 discloses identifying, using at least one statistical fact extraction model applied by at least one processor, a plurality of alternative hypotheses for a medical fact to be extracted from a portion of text documenting a patient encounter; paragraph 62 discloses a fact extraction component which applies a statistical model to identify facts to be extracted from a certain portion of text, and the statistical model may come up with alternative hypotheses for a single fact to be extracted). 

One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Tulipano in this way by providing the benefit of being able to query for individual data items of interest and to assemble arbitrary subsets of the patient’s data items into new reports, orders, and invoices in an automated and efficient manner (Yegnanarayanan:  paragraph 48).

Claim 2: Tulipano and Yegnanarayanan teach the system of claim 1. Tulipano teaches the system wherein the identified at least one medical data element includes a characteristic of the patient (paragraph 21 discloses the associated rule base (identified medical data element) relates to skin wounds (patient characteristic)). 

Claim 3: Tulipano and Yegnanarayanan teach the system of claim 1. Tulipano teaches a system wherein the at least one guideline is obtained from medical literature (paragraph 15 discloses case-based inference in the guideline based CDSS (guideline) incorporates natural language processing (NLP) and free text imaging reports (medical literature) and the plurality of computer systems is further configured to translate automatically the at least one guideline into a set of numerical evaluation and Boolean steps (paragraphs 30 and 31 disclose case-based engine interacting with 

Claim 4: Tulipano and Yegnanarayanan teach the system of claim 3. Tulipano teaches a system wherein the at least one guideline is not patient- specific (paragraph 32 discloses the guideline is retrieved on similarities with reference patient data, thus not patient specific) and at least on of the plurality of computer system is further configured to store the at least one guideline (paragraph 18 discloses the guideline authoring tool of the clinical information system encodes (to store) the guideline) and hierarchical tree for use with future patients (paragraph 18 discloses model the guideline in the graphical guideline panel (hierarchical tree) for treating a future patient).  

Claim 5: Tulipano and Yegnanarayanan teach the system of claim 1. Tulipano teaches a system wherein at least one of the plurality of computer systems is configured to generate the report upon identifying the patient and without further prompting from a user (paragraphs 34 and 35 discloses the interface of CDSS (computer system) displays a report including patient tracking (identifying the patient) 

Claim 6: Tulipano and Yegnanarayanan teach the system of claim 1. Tulipano teaches a system wherein the report includes an appropriateness score or a risk score (paragraph 31 discloses the CDSS returns (report) a calculated distance value (appropriateness score) based on similar patient histories that most closely match).  

Claim 7: Tulipano and Yegnanarayanan teach the system of claim 1. 
Tulipano fails to explicitly teach the following limitations met by Yegnanarayanan as cited:
wherein the appropriateness score or the reisk score is color coded (paragraph 74 discloses high priority alerts from the medical fact review system (appropriateness score) utilize different colors (color coded).
The motivation to combine the teachings of Tulipano and Yegnanarayanan is discussed in the rejection of claim 1, and incorporated herein.  

Claim 8: Tulipano teaches a method for generating a patient abstract, the patient abstract containing data about a medical history of a patient, the data being selected from the patient's medical records, comprising: 
retrieving an ontology from at least one of an electronically-readable database (Figure 1; paragraph 17 discloses guideline engine 16 coupled with ontology engine 18 
accessing the medical records of a patient to retrieve data associated with the at least one medical data element (paragraph 22 discloses retrieving (accessing) current patient parameters and history (medical records of a patient) to perform a lookup (retrieve) in rule database 24 of the associated rules (associated medical data element) for personalized information retrieval; 
accessing at least one external source to retrieve one or more guidelines for performing one or more interventions associated with the at least one medical data element (Figure 1; paragraphs 8, 18, and 19 disclose external CDSS database 38 (data source) maintains encoded guideline 28 for retrieval to facilitate (performing) personalized treatment (intervention) through interaction with the rule-based engine (associated with the medical data element)); 
generating a hierarchical decision tree from the one or more guidelines (Figure 2; paragraph 34 discloses depicting in the interface (generating) a graphical guideline with active nodes in pane 72 (hierarchical decision tree from the guideline)); and 
using a user interface to display (Figure 2): 

an interactive menu to guide a user through the hierarchical decision tree to arrive at an assessment of one or more of the interventions (Figure 2; paragraphs 21 – 23 disclose output to the interface for interaction with the user (interactive menu to guide a user) to present the therapy and relevant treatment suggestions in the guideline-based CDSS interface of pane 72 (hierarchical decision tree) to ensure compatibility (arrive at an assessment) of the treatment guidelines (interventions) for the current case in question).  
Tulipano fails to explicitly teach the following limitations met by Yegnanarayanan as cited:
using the ontology to identify at least one medical concept related to at least one term extracted from one or more entries in the patient's medical records (paragraph 49 discloses automatic extraction of medical facts in which the words and/or concepts represented in the clinician’s free form narration may be stored as data in any suitable form; paragraph 64 discloses the fact extraction component may be updated for that user (or for the clinician that provided the free form narration) to link the selected words from the free form narration to one or more concepts in a formal ontology corresponding to the added fact)); 

The motivation to combine the teachings of Tulipano and Yegnanarayanan is discussed in the rejection of claim 1, and incorporated herein.  

Claim 9: Tulipano and Yegnanarayanan teach the method of claim 8. Tulipano teaches a method wherein the interactive menu includes at least one popup containing detailed information when an input cursor is placed over one or more of the entries (Figure 3; paragraphs 34 and 36 disclose multiple choice selection table (interactive menu) results in causing a window to be opened (popup) displaying patient images (detailed information) when a link has been selected (input cursor placed over entry).  

Claim 11: Tulipano and Yegnanarayanan teach the method of claim 8. 
Tulipano fails to explicitly teach the following limitations met by Yegnanarayanan as cited:

wherein identifying the plurality of medical concepts related to the at least one term comprises comparing at least one of an average and a multiple of a plurality of weights associated with the plurality of medical concepts to a threshold (paragraph 62 discloses comparing at least one of an average and a multiple of a plurality of weights associated with the plurality of medical concepts to a threshold (uses a statistical model based on a suitable measure (comparing an average) of the scores for alternative hypotheses (weights) to determine likelihood that the extracted text corresponds (associated with) the semantic meaning (medical concepts) using a statistical confidence (threshold)).
The motivation to combine the teachings of Tulipano and Yegnanarayanan is discussed in the rejection of claim 1, and incorporated herein.  

Claim 12: Tulipano and Yegnanarayanan teach the method of claim 8. Tulipano teaches a method wherein the assessment indicates whether one or more of the interventions is an appropriate procedure for the patient (paragraph 29 discloses presenting to the user in the CDSS interface (the assessment) relevant treatments and regimens in the order of calculated distance values (whether the intervention is an appropriate procedure) based on the case based information (the patient)).  

Claim 13: Tulipano and Yegnanarayanan teach the method of claim 8. Tulipano teaches a method wherein the assessment comprises an appropriateness score (paragraph 31 discloses the CDSS returns (the assessment) a calculated distance value (appropriateness score) based on similar patient histories that most closely match).  

Claim 14: Tulipano and Yegnanarayanan teach the method of claim 13. Tulipano teaches a method wherein the assessment further comprises a risk score (paragraph 32 discloses notifying the user with an alert (the assessment) based on a predetermined acceptable threshold (risk score) with respect to patient characteristics).  

Claim 16: Tulipano and Yegnanarayanan teach the method of claim 8. Tulipano teaches a method wherein the user interface provides access to a zero-click query presentation system (paragraph 35 discloses displaying a report (user interface) that automatically updates dates with scheduling capabilities (zero-click query .

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tulipano et al., herein after Tulipano (U.S. Publication Number 2011/0046979 A1) in view of Yegnanarayanan (U.S. Publication Number 2013/0035961 A1) further in view of Tsatsou et al., herein after Tsatsou (U.S. Publication Number 2010/0281025 A1).

Claim 10: Tulipano and Yegnanarayanan teach the method of claim 8. 
Tulipano and Yegnanarayanan fail to explicitly teach the following limitations met by Tsatsou as cited: 
wherein the ontology includes at least one weight associated with a relationship between a term and a concept in the ontology (paragraphs 16, 43, and  56 where Tsatsou discloses at least one term and an associated weight for each term); and 
wherein identifying the at least one medical concept related to the at least one term comprises comparing the at least one weight to a threshold (paragraphs 61, 103, and 107 where Tsatsou discloses only concepts for which the weight of the matching term is above a threshold may be included).  
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Tulipano and Yegnanarayanan to further selections of content items, such as advertisements, suitable for a specific user profile as disclosed by Tsatsou.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Tulipano and Yegnanarayanan in this way since an improved approach for generating content item recommendations would be advantageous by allowing increased flexibility, improved content item selection, reduced resource usage, improved suitability for resource constrained device, and improved performance (Tsatsou: paragraph 12).

Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tulipano et al., herein after Tulipano (U.S. Publication Number 2011/0046979 A1) in view of Yegnanarayanan (U.S. Publication Number 2013/0035961 A1) further in view of Avinash et al., herein after Avinash (U.S. Publication Number 2011/0129131 A1).

Claim 15: Tulipano and Yegnanarayanan teach the method of claim 8. 
Tulipano and Yegnanarayanan fail to explicitly teach the following limitations met by Tsatsou as cited: 
further comprising generating a report including an appropriateness score that is displayed in a color scale indicating an increasing level of appropriateness in a color coding (Figures 24 and 27; paragraph 154 discloses generating a report including an appropriateness score that is displayed in a color scale indicating an increasing level of appropriateness in a color coding (a patient holistic viewer (generating a report) with a trend score (appropriateness) visualized with a bi-directional color scale indicating a 
It would have been obvious to one of ordinary skill at the time of the invention to expand the method of Tulipano and Yegnanarayanan to further include the diagnosis and monitoring of medical conditions from patient deviation data as taught by Avinash.
One of ordinary skill in the art at the time of the invention would have been motivated to expand the method of Tulipano and Yegnanarayanan in this way since a diagnosis by an imaging expert or the laboratory physician may be based on only a portion of relevant patient information available (Avinash:  paragraph 5).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTINE K RAPILLO whose telephone number is (571)270-3325.  The examiner can normally be reached on Monday - Friday 7:30 - 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fonya Long can be reached on 571-270-5096.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



KRISTINE K. RAPILLO
Examiner
Art Unit 3626



/KRISTINE K RAPILLO/Examiner, Art Unit 3626